Citation Nr: 9927235	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-33 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as secondary to service-connected disabilities of the 
lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

NTRODUCTION

The veteran had active service from January 1966 to December 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for 
secondary service connection for a psychiatric disorder.  The 
Board remanded this case to the RO in September 1998 for 
additional development and has been returned to the Board for 
appellate review.

The veteran also submitted a timely notice of disagreement to 
the RO's March 1997 denial of an increased evaluation for a 
left foot disability.  The RO issued a statement of the case 
in April 1998 but the veteran did not submit any subsequent 
correspondence that could be construed as a timely 
substantive appeal on this issue.  Since the veteran did not 
perfect his appeal, the Board does not have jurisdiction to 
address the issue of entitlement to an evaluation in excess 
of 10 percent for residuals of injuries of the left ankle and 
foot.  See 38 C.F.R. §§ 20.200, 20.302 (1998); Roy v. Brown, 
5 Vet. App. 554, 556 (1993).


FINDING OF FACT

The veteran's psychiatric disorder was not caused or 
aggravated by his service-connected disabilities of the lower 
extremities.


CONCLUSION OF LAW

A psychiatric disorder is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his anxiety disorder is due to 
service-connected residuals of an injury to the left foot and 
ankle, and osteoarthritis of the right knee.  

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Murphy v. Derwinski 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Regulations further provide that 
service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by a service connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In a September 1974 decision, the RO granted service 
connection for residuals of an injury to the left foot and 
ankle.  In March 1997, the RO granted service connection for 
osteoarthritis, right knee.  

VA outpatient psychiatric treatment records from March 1996 
noted a diagnosis of phobia and anxiety.  Handwritten 
treatment notes from August 1996 noted "the veteran's foot 
and knee injury has [sic] attributed to a specific 
depression, i.e. feeling (illegible) helpless (illegible) a 
physical (illegible) condition that cannot be clinically or 
psychologically changed."  Additional handwritten treatment 
notes from October 1997 stated that the veteran was seen "in 
regards to his chronic anxiety, pain and depression, which is 
related to his injured foot and knee."

A VA psychological evaluation report, dated in December 1996, 
determined that the veteran did not have an Axis I disorder.  
Treatment records from the mental health clinic in September 
1997 noted an impression of anxiety disorder.  A statement 
from a clinical psychologist at the mental health clinic, 
dated in January 1998, noted that "the veteran continues to 
suffer from anxiety attacks, depressive mood swings, and 
chronic pain that undoubtedly is related to a deteriorating 
physical condition of his severely injured left foot and 
osteoarthritis disease of the right knee."  

An April 1998 VA examination report contained a diagnosis of 
anxiety and depression.  The examiner opined that whether the 
veteran's psychiatric disorders were related to his left foot 
injury "is very questionable."  The examiner pointed out 
that the injury occurred "about 30 years ago" but that the 
psychiatric symptoms only appeared "3-4 years ago" and 
concluded "therefore I am unable to see direct [sic] 
connection between the two conditions." 

The veteran and his wife appeared at a personal hearing 
before the below-named Board Member in June 1998.  The 
veteran essentially testified that his foot and knee 
disabilities caused him stress and anxiety because he was 
concerned that, due to his physical disabilities, he might 
lose his job.  

In view of the conflicting medical evidence regarding the 
very existence of a psychiatric disorder, as well as whether 
such a disorder, if present, was caused or aggravated by the 
veteran's service-connected disabilities of the lower 
extremities, this case was remanded in September 1998 in 
order to obtain additional medical information, including an 
opinion on the contended causal relationship.  

In an October 1998 VA examination report, and a December 1998 
VA addendum, the examiner's impression was that the veteran 
had anxiety with some depressed mood.  The examiner opined 
that, in view of the fact that the veteran's lower extremity 
disabilities had been in effect for many years, while his 
psychiatric complaints were much more recent, he did not feel 
the veteran's "service-connected problem[s are] related to 
his anxiety and mild depressed mood."  The examiner further 
opined that the veteran's service-connected disabilities did 
not aggravate the veteran's psychiatric disorder.  

VA outpatient psychiatric treatment records from December 
1998 to April 1999 noted continuing treatment for anxiety.  
These records indicated that the veteran's psychiatric 
disorder was exacerbated by stress and pressure at work from 
his supervisor, as well as by concerns over the health of 
both his parents.  

Following a careful review of all the evidence, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim that his psychiatric disorder was caused or 
aggravated by his service-connected residuals of an injury to 
the left foot and ankle, and osteoarthritis of the right 
knee.  The veteran has argued that the treatment records 
containing opinions supporting such a causal connection are 
more probative than the VA examination reports that 
discounted any connection, since the former were written by 
physicians who had treated the veteran for several years, 
while the latter involved examinations that lasted less than 
an hour.  The Board notes initially that the treatment 
records also indicate that other stresses, predominantly 
pressure from a supervisor at work, played a major factor in 
the veteran's anxiety.  In addition, the veteran's concern 
over the health of both his parents was also cited as causing 
anxiety.  

In any event, the Board disagrees that the length of time 
spent examining the veteran is determinative on the issue of 
causation.  The Board notes that the examination reports 
included thorough histories and mental status evaluations.  
The treatment records, on the other hand, do not indicate 
that the veteran's entire medical history was available to 
the physicians who indicated a causal link between the 
psychiatric disorder and the service-connected disabilities.  
In addition, the Board observes that, unlike the treating 
physicians, whose main focus is ameliorative therapy, the VA 
examiners had the specific goal of determining the etiology 
of any psychiatric disorder that might be present.  In fact, 
the Board remanded this case for the specific purpose of 
obtaining another opinion and the psychiatrist who reviewed 
the claims file, obtained a medical history, and clinically 
examined the veteran unequivocally opined in the examination 
report and in an addendum to that report that there was no 
relationship between a current psychiatric disorder and his 
service-connected disabilities of the lower extremities.  In 
view of the above factors, the Board finds that the 
examination reports to be more probative on the issue of 
etiology. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for secondary service connection for a psychiatric 
disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to secondary service connection for a psychiatric 
disorder is denied.





		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

